Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered March 4, 1997, convicting defendant upon his plea of guilty of the crime of attempted insurance fraud in the second degree.
In satisfaction of two counts of an indictment charging him with insurance fraud in the second degree and falsifying business records in the first degree, defendant pleaded guilty to attempted insurance fraud in the second degree and was sentenced as a second felony offender to a prison term of 2V2 to 5 years. Inasmuch as defendant pleaded guilty with the understanding that he would receive the sentence which was ultimately imposed, defendant’s claim that his sentence was excessive is unavailing (see generally, People v Coats, 195 AD2d 519, lv denied 82 NY2d 804). In any event, we find that the sentence, which is in accordance with the plea agreement and within the statutory parameters, is appropriate and, absent extraordinary circumstances warranting our intervention, we decline'to disturb it (see, CPL 470.15 [6] [b]; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.